19-13895-jlg    Doc 337     Filed 11/02/20 Entered 11/02/20 12:26:10           Main Document
                                         Pg 1 of 1
                                      ERIC HERSCHMANN

                                       210 LAVACA STREET
                                            UNIT 1903
                                        AUSTIN, TX 78701
                                     EDHNOTICE@GMAIL.COM




                                                    November 2, 2020

BY ECF

Honorable James L. Garrity, Jr.
United States Bankruptcy Judge
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004

               Re: In re Orly Genger, Case No. 19-13895

Dear Judge Garrity,

        I write to provide Your Honor with a copy of a very recent update from the National
Police in Israel regarding the theft of my personal travel and banking records. As the attached
report and the declaration from Adv. Yovel Nachmani make clear, the criminal investigation is
ongoing and Sagi’s investigator has been questioned two times by the police.


                                                    Respectfully submitted,

                                                    /s/ Eric Herschmann




cc: All Counsel of Record (by ECF)

Enclosures
